Citation Nr: 1450558	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to October 5, 2000, for the award of service connection for ischemic heart disease (IHD) with coronary artery disease (CAD), status post coronary artery bypass graft (CABG).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to December 1968, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for the IHD with CAD, status post CABG, and assigned a 100 percent disability rating, effective October 5, 2000.  Jurisdiction over this appeal remains with the RO in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran first filed a claim for VA benefits, including heart disease, which was received on October 5, 2000.

2.  There is no other statement or communication from the Veteran, or other document, prior to the October 5, 2000, claim that constitutes a claim of service connection for IHD or CAD.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to October 5, 2000, for the award of service connection for IHD with CAD, status post CABG, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Significantly, however, the Veteran's current claim is based on his disagreement with the effective date assigned following the grant of service connection for IHD with CAD, status post CABC.  In this regard, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Veteran did receive adequate VCAA notice in March 2008 as to the underlying service connection claim prior to the award of service connection.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and his VA and private treatment records.  During his March 2013 Board hearing, the Veteran testified that he attempted to receive treatment for his heart condition at the Albany VA Medical Center but that he was refused treatment.  He maintained that he was treated, however, at a military outpatient clinic upon VA's referral.  While it unclear whether records of such treatment have been obtained, remand to ensure receipt of the records is unnecessary as they would have no bearing on the earlier effective date claim at issue; especially where the Veteran further testified that he did not submit a written claim for VA benefits until October 2000.  There is no indication of other outstanding records relevant to the claim.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Earlier Effective Date

The Veteran seeks an earlier effective date for the award of service connection for IHD with CAD, status post CABG.  He has contended that the effective date should extend back to the September 1986, the first noted onset of his heart condition.

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received; and "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  The regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).

In this case, the award of service connection for the Veteran's IHD was made pursuant to the principles of presumptive service connection due to herbicide exposure, based upon a liberalizing law.  Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  The effective date of such an award shall not be earlier than the effective date of the liberalizing law or administrative issue.  38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114.

In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  

Thus, ordinarily, under the provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i).  Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption for that condition must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.).  See 75 Fed. Reg. 168 (2010).  

In this case, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.

Review of the claims file reveals that the Veteran's original claim for service connection for heart disease was received by VA on October 5, 2000.  There is no documentation in the record establishing that the Veteran had submitted another claim, formal or otherwise, for the same disability at any time prior to the October 2000 date.  While the Veteran noted during his March 2013 Board hearing that he attempted to seek VA treatment for his heart disability multiple times between 1986 and 1989 at the Albany VA Medical Center (VAMC) and was not accepted for treatment, he clarified that he did not file a written claim with a VA regional office to indicate his desire to file claim prior to October 2000.  

As his original claim for heart disease was received by VA on October 5, 2000, which is between May 3, 1989 and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  In this case, the evidence clearly establishes that the Veteran's heart disease was present prior to the filing of his claim in October 2000.  Therefore the effective date of October 5, 2000, the day his claim was received at VA, is the properly assigned effective date for the award of service connection for IHD.

For the above reasons, the Board finds that entitlement to an effective date earlier than October 5, 2000, for the grant of service connection for IHD with CAD is not warranted, as the Veteran did not provide any communication to VA indicative of a desire to file a claim prior to that date.  Therefore, the claim must be denied.


ORDER

Entitlement to an effective date prior to October 5, 2000, for the award of service connection for IHD with CAD, status post CABG is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


